Case 2:16-md-02687-JLL-JAD Document 1255 Filed 03/29/19 Page 1 of 3 PageID: 33077



                             UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEW JERSEY


   IN RE: LIQUID ALUMINUM SULFATE
   ANTITRUST LITIGATION
                                                         16-md-2687 (JLL) (JAD) (MDL 2687)

                                                       SPECIAL MASTER ORDER NO. 16:
                                                        REGARDING DELTA’S WRITTEN
                                                           DISCOVERY REQUESTS




         This Order rules on Plaintiffs Mayor and City Council of Baltimore (“Baltimore”) and

  Washington Suburban Sanitary Commission’s (“WSSC”) (collectively, “Plaintiffs”) March 21,

  2019 request regarding Defendant Delta Chemical Corporation’s (“Delta”) Interrogatories and

  Requests for Admission (collectively, “Requests”), asking the Special Master to direct Delta to

  amend the Requests to no more than 12 Requests and to allow Plaintiffs 21 days to respond to such

  amended Requests. The Special Master has considered the Plaintiffs’ request, Delta’s response

  (ECF No. 1252), and the parties’ arguments relating to these Requests made at the March 12, 2019

  hearing.

         Plaintiffs’ request is GRANTED in part and DENIED in part as follows:

         (a) Baltimore Requests: Baltimore shall respond to Delta’s Interrogatory Nos. 1-8, 16-18

             and 21-24. These Interrogatories relate to allegations made in Baltimore’s complaint

             and pertain to information within Baltimore’s knowledge.        Delta shall withdraw




                                                 1
Case 2:16-md-02687-JLL-JAD Document 1255 Filed 03/29/19 Page 2 of 3 PageID: 33078



           Interrogatory Nos. 9-15 and 19-20.       Interrogatory Nos. 9-15 and 19 pertain to

           information already within Delta’s knowledge or to requests for information that would

           be more appropriately posed to other Defendants in this matter. Interrogatory No. 20

           does not match up to Interrogatory No. 17, which it references.

           Baltimore shall respond to Delta’s Request for Admission Nos. 1, 17, 18 and 20. These

           Requests relate to allegations made in Baltimore’s complaint and pertain to information

           within Baltimore’s knowledge. Delta shall withdraw Request for Admission Nos. 2-

           16 and 19. These Requests pertain to information already within Delta’s knowledge or

           to requests for information that would be more appropriately posed to other Defendants

           in this matter.

        (b) WSSC Requests: WSSC shall respond to Delta’s Interrogatory Nos. 1-8, 16-18 and

           21-24. These Interrogatories relate to allegations made in Baltimore’s complaint and

           pertain to information within Baltimore’s knowledge.              Delta shall withdraw

           Interrogatory Nos. 9-15 and 19-20.       Interrogatory Nos. 9-15 and 19 pertain to

           information already within Delta’s knowledge or to requests for information that would

           be more appropriately posed to other Defendants in this matter. Interrogatory No. 20

           does not match up to Interrogatory No. 17, which it references.

           WSSC shall respond to Delta’s Request for Admission Nos. 1, 16, and 17. These

           Requests relate to allegations made in Baltimore’s complaint and pertain to information

           within WSSC’s knowledge. Delta shall withdraw Request for Admission Nos. 2-15

           and 18. These Requests pertain to information already within Delta’s knowledge or to

           requests for information that would be more appropriately posed to other Defendants

           in this matter.




                                                2
Case 2:16-md-02687-JLL-JAD Document 1255 Filed 03/29/19 Page 3 of 3 PageID: 33079



        (c) Time to Respond: Plaintiffs shall respond to the above ordered Requests within 14 days

            of the date of this Order.

  SO ORDERED

  Dated: March 29, 2019                              /s/ Faith S. Hochberg______________
                                                     Hon. Faith S. Hochberg, U.S.D.J. (Ret.)
                                                     Special Master




                                                3
